DETAILED ACTION
Status of the Claims
	Claims 1, 3, 5 and 9-16 are pending in the instant application. Claims 12-16 have been withdrawn based upon Restriction/Election. Claims 1, 3, 5 and 9-11 are being examined on the merits in the instant application.
Amendments to the Specification/Drawings
	The examiner has reviewed the amendments to the specification to insert epigallocatechin gallate (EGCG) supported in original Figures 3 & 8 and Examples 3 & 8, and finds no new matter. The examiner has reviewed the amendment to remove the letter “p” from bottom of Figure 29, and finds no new matter.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The U.S. effective filing date has been determined to be 01/04/2017, the filing date of Republic of Korea document No. 10-2017-0001171.
Compliance with Rule 1.121
	The examiner notes that Applicants amendment filed 12/03/2021 includes cancelation of the word “ epigallocatechinyl and insertion of the same word (last line of page 4) and indicates insertion by underlining the chemical structure at the top of page 5. Where the prior claims of record dated 06/22/2021 included the same chemical structure at the top of page 4 therein, and thus the chemical structure is not an amendment.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over MESSERSMITH (US 2009/0123652; published August, 2013) in view of Caruso et al. (“One-Step Assembly of Coordination Complexes for Versatile Film and Particle Engineering,” 12-JUL-2013; SCIENCE, Vol. 341, Issue 6142, pp. 154-157, and Supplementary Materials, pp. S1-S23) and LEE (US 2013/0053594; published February, 2013).
Applicants Claims
	Applicant claims a photochemical composition comprising: 
	(i) a first composition comprising a metal salt; and 
	(ii) a second composition comprising a conjugate comprising a biocompatible material and catechol derivative, wherein, the first composition and the second composition form a hydrogel by a coordination complex formed by the metal ion of the metal salt and the catechol derivative and when near infrared ray irradiates the hydrogel, a photothermal effect is induced  the biocompatible material is hyaluronic acid; and the catechol derivative is tannic acid or a compound represented by Formula 1 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, R1  and R2 are -OH; R3 is -H, or -OH; R4 is -H, or ethyl amine; R5 is -H, or -COOM, wherein M is -H, or epigallocatechinyl

    PNG
    media_image2.png
    362
    510
    media_image2.png
    Greyscale

and R6 is -H (instant claim 1). 
Elected Species: Applicants have elected the following species for initial examination on the merits: (a) species of metal salt is FeCl3; (b) a species of a conjugate of a biomaterial and a catechol derivative is hyaluronic acid conjugate of gallic acid (i.e. R1, R2, R3 = -OH; R4 = -H; R5 is -COOH; R6 is -H); and (c) a species of intended use is treatment of solid cancer.
	
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MESSERSMITH teaches substrate-independent Layer-by-Layer (LbL) assembly using catechol functionalized polymers (see whole document, particularly title & abstract). MESSERSMITH teaches that “The inventors have found that augmenting the number of catechol groups in a polymer structure provides superior 
	MESSERSMITH teaches their catechol functionalized polymers expressly include catechol-functionalized hyaluronic acid (HA-C) ([0046]), and that:

    PNG
    media_image3.png
    696
    627
    media_image3.png
    Greyscale

([emphasis added]). Where R1 is a carboxylate and R3, R4 and R5 are -OH groups the species is gallic acid, which is implicitly taught by the above disclosure (MPEP §2144.01).
pendant position, the additional catechol groups are free for substrate adhesive bonding and crosslinking.” [emphasis added] ([0043]).
	MESSERSMITH teaches that kits that include instructions for use and that “the biocompatible hydrogel be used cooperatively by the recipient.” ([0059])(instant claim 1, hydrogel).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MESSERSMITH is that MESSERSMITH does not expressly teach the inclusion of a metal salt, and particularly an iron(III) (i.e. Fe3+) metal salt.
	Caruso et al. teaches a one-step assembly of coordination complexes for versatile film and particle engineering (see whole document, particularly the title). Caruso et al. teaches that “We report a simple, rapid, and robust conformal coating method using the one-step assembly of coordination complexes on a range of substrates to prepare various films and particles. The natural polyphenol tannic acid III were chosen as the organic ligand and the inorganic cross-linker, respectively.” (p. 154, col. 1, first full paragraph). The examiner notes that Caruso et al. use iron(III) chloride hexahydrate for the metal ions (S1, §Materials)(elected species of metal salt).
	Caruso et al. teaches that three galloyl groups from TA can react with each FeIII ion to form a stable octahedral complex, allowing each TA molecule to react with several FeIII centers to form a cross-linked film. This method is applicable to a wide variety of substrates because of the general surface binding affinity of TA. Where these films are deposited on particles, the subsequent dissolution of the templates [(i.e. dissolving template particles)] results in the formation of three-dimensional free-standing films known as hollow capsules. Such systems have widespread use in drug and gene delivery, catalysis, and biosensing; they can also function as microreactors.” [emphasis added](p. 154, col. 3, lines 2-15).
	Caruso et al. teaches that “Several groups have reported LbL capsules fabricated from TA and other polymers.” And that “Analogous to LbL assembly, the thickness of FeIII - TA films can be further increased by simply repeating the rapid coating procedure Figs S7 and S8).” (p. 155, col. 1, lines 22-24 and 32-35).
	Caruso et al. further teaches that “The cytotoxicity of FeIII-TA capsules was found to be negligible (fig. S16). Coupled with their pH-sensitive disassembly profile ([Figure 3B]), FeIII-TA capsules have potential biomedical application III-EGCG)](figs. S17 and S18). The simple preparation and biologically tunable physicochemical properties of the metal-polyphenol films provide a platform for the engineering and assembly of advanced materials for potential use in a range of applications.” (p. 156, last paragraph).
	Regarding the limitation “when near infrared ray irradiates the hydrogel, a photothermal effect is induced”, LEE teaches that: “Some of the highest, known stabilities among metal-ligand coordination complexes are found between Fe3+ and catechol ligands at alkaline pH where the tris-catecholato-Fe3+ stoichiometry prevails (log KS~37-40).” (See whole document, particularly [0005]). LEE further teaches that “Raman microspectroscopy performed with a near-infrared (785 nm) laser furthermore demonstrated resonance Raman spectra characteristic of Fe3+-catechol coordination in Fe3+ gel samples as a function of pH. FIG. 2A shows the resonance Raman spectra of the gels as a function of pH.” [emphasis added]([0098]). Thus clearly demonstrating that the Fe3+-catechol coordination bond absorbs near infrared rays which would have induced a photothermal effect upon sufficient near-infrared irradiation. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a catechol functionalized polymer, and particularly catechol-functionalized hyaluronic acid (HA-C) wherein the catechol species is gallic acid and the composition is a biocompatible hydrogel, as taught by MESSERSMITH, for the formation of LbL assembly on virtually any substrate, and to modify the teachings of MESSERSMITH by addition of iron(III) ions to form pH dependent coordination complex to form a cross-linked film, as suggested by Caruso et al. and LEE, as an easy, low cost, scalable assembly process resulting in a pH responsive, low-cytotoxicity, biomedical film. Additionally, LEE teaches that: “Some of the highest, known stabilities among metal-ligand coordination complexes are found between Fe3+ and catechol ligands at alkaline pH where the tris-catecholato-Fe3+ stoichiometry prevails (log KS~37-40).” Thus, the inclusion of Fe3+ in compositions of MESSERSMITH would have reasonably improved the adhesive strength of the compositions of MESSERSMITH, particularly at a neutral to alkaline pH (see, e.g., Caruso et al.: Fig. 3B; LEE: [0063] & p. 7, Scheme 2).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MESSERSMITH in view of Caruso et al. and LEE as applied to claims 1, 3, 5 above, and further in view of KUN (“DESIGN OF POLYMERIC CARRIERS BASED ON GREEN TEA CATECHIN FOR CANCER THERAPY,” Doctoral Thesis of Liang Kun, Duke University, 2014, pp. 1-262).
Applicants Claims
	Applicant claims a photochemical composition, as discussed above. Applicant further claims the photochemical composition is used for the treatment of cancer (instant claim 9), which is a solid cancer or a blood cancer (claim 10), such as a solid brain tumor (instant claim 11).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MESSERSMITH teaches substrate-independent Layer-by-Layer (LbL) assembly using catechol functionalized polymers, as discussed above and incorporated herein by reference.
	Caruso et al. teaches a one-step assembly of coordination complexes for versatile film and particle engineering including the use of iron(III) to form pH dependent coordination complex to form a cross-linked film, as discussed above and incorporated herein by reference.
	LEE teaches methods of making self-healing polymer gel composition (see whole document) including Fe(III)-catechol bonds, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MESSERSMITH, Caruso et al., and LEE is that MESSERSMITH, Caruso et al., and LEE do not expressly teach the compositions are useful for the treatment of cancer (instant claim 9), which is a solid cancer or a blood cancer (claim 10), such as a solid brain tumor (instant claim 11).


	KUN also teaches targeted gene delivery based on HA-EGCG nanogel complexes for the treatment of cancer (Chapter 4, pp. 117-139), concluding that: “We have demonstrated an efficient method to deliver DNA into CD44 overexpressing cancer cells specifically using HA-EGCG nanogel complex. Self-assembled HA-EGCG/PEI/DNA nanogel complexes were prepared by simple mixing. Strong interactions between HA-EGCG and PEI/DNA gave rise to increased stability of complexes. At the optimal HA-EGCG to PEI charge ratios, these nanogel complexes achieved significant enhancement in gene transfection than PEI/DNA binary complexes and HA/PEI/DNA complexes in CD44 overexpressing HCT-116 cancer cells. The improvement in transfection was attributed to increased cellular 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a catechol functionalized polymer, and particularly catechol-functionalized hyaluronic acid (HA-C) wherein the catechol species is gallic acid and the composition is a biocompatible hydrogel, as taught by MESSERSMITH, for the formation of LbL assembly on virtually any substrate, and to modify the teachings of MESSERSMITH by addition of iron(III) ions to form pH dependent coordination complex to form a cross-linked film, as suggested by Caruso et al. and LEE, as an easy, low cost, scalable assembly process resulting in a pH responsive, low-cytotoxicity, biomedical film, and to utilize films to produce capsules for drug delivery, as suggested by Caruso et al. (p. 154, col. 2, lines 12-15) and LEE ([0007] & [0085]), and as taught 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a HA-catechol conjugate hydrogel suitable for conjugating iron ions and treatment of a solid cancer as suggested by the combination of cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 12/03/2021 have been fully considered but are considered moot in view of the new grounds of rejection herein.

	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu et al. (“Prussian blue nanoparticles operate as a new generation of photothermal abalation agents for cancer therapy,” Chem. Commun., 2012, Vol. 48, pp. 11567–11569) teaching prussian blue an iron(III) cyanide complex dye, and particularly that “Significantly, the PB NPs exhibited high molar extinction coefficients in the NIR region (1.09 X 109 M-1 cm-1 at 808 nm), which were of the same order of magnitude as that of Au nanorods […].” (p. 11568, col. 1, first full paragraph); and Dai et al. (“Magnetic Prussian Blue Nanoparticles for Targeted Photothermal Therapy under Magnetic Resonance Imaging Guidance,” 2014, ACS; Bioconjugate Chemistry, Vol. 25, pp. 1655-1663) teaching that “Prussian blue (PB), a prototype of mixed-valence transition metal hexacyanoferrates, is an ancient dye with low cost and simple preparation.18−20 Due to strong optical absorbance in the near-infrared region (NIR) and high .
	Claims 1, 3, 5 and 9-11 are pending and have been examined on the merits.
Claims 1, 3, 5 and 9-11 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619             


/TIGABU KASSA/Primary Examiner, Art Unit 1619